—Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered July 11, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court’s final jury charge, when read as a whole, was fair and balanced, and conveyed the appropriate standards concerning burdens of proof and evaluation of testimony. Even if it could be concluded that some of the court’s comments were not evenhanded, any such error would be harmless given the overwhelming evidence of defendant’s guilt and the absence of *277any reasonable possibility that a different instruction by the court would have resulted in a different outcome.
Concur— Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.